
	
		II
		111th CONGRESS
		2d Session
		S. 3042
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Ms. Snowe (for herself
			 and Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for a study by the National Academy of
		  Sciences on the technical policy decisions and technical personnel at the
		  Federal Communications Commission.
	
	
		1.Technical policy and
			 personnel study
			(a)Study
				(1)RequirementThe
			 Chairman of the Federal Communications Commission (hereafter in this Act
			 referred to as the Commission) shall enter into an arrangement
			 with the National Academy of Sciences to complete a study of the technical
			 policy decisionmaking and the technical personnel at the Commission.
				(2)ContentsThe
			 study required under paragraph (1) shall—
					(A)review technical
			 policy decision making of the Commission, including if the Commission has the
			 adequate resources and processes in place to properly evaluate and account for
			 the technical aspects and impact of the Commission’s regulatory
			 rulemaking;
					(B)review—
						(i)the
			 timeliness of the rulemaking process utilized by the Commission; and
						(ii)the impact of
			 regulatory delay on telecommunications innovation;
						(C)based upon the
			 review undertaken pursuant to subparagraph (B), make recommendations for the
			 Commission to streamline its rulemaking process;
					(D)evaluate the
			 current staffing levels and skill sets of technical personnel at the Commission
			 to determine if such staffing levels and skill sets are aligned with the
			 current and future needs of the Commission, as well as with current and future
			 issues that come or may come under the jurisdiction of the Commission;
					(E)examine the
			 current technical staff and engineering recruiting procedures at the Commission
			 and make recommendations on how the Commission can improve its efforts to hire
			 and retain engineers and other technical staff members;
					(F)examine—
						(i)the
			 reliance of the Commission on external contractors in the development of policy
			 and in evaluating the technical aspects of services, devices, and issues that
			 arise under the jurisdiction of the Commission; and
						(ii)the potential
			 costs and benefits of the development of in-house resources to
			 perform the duties that are currently being outsourced to external contractors;
			 and
						(G)compare the
			 decisionmaking process of the Commission with the decisionmaking process used
			 by similar regulatory authorities in other industrialized countries, including
			 the European Union, Japan, Canada, Australia, and the United Kingdom.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Commission
			 shall transmit a report describing the results of the study and recommendations
			 required by subsection (a) to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Chairman of the Commission for carrying out this section $1,000,000 for fiscal
			 years 2011 and 2012.
			
